UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4720


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DENNIS MORRIS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cr-00485-WMN-2)


Submitted:   February 22, 2013             Decided:   March 5, 2013


Before FLOYD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William L. Welch, III, Baltimore, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, A. David Copperthite,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dennis Morris was convicted of Hobbs Act robbery in

violation of 18 U.S.C. § 1951 and was sentenced to twenty-four

months’ imprisonment, to be followed by a three year term of

supervised release.          During this period, Morris failed to submit

written reports, did not notify his probation officer of his

whereabouts        for   a   five     month     period,       tested     positive    for

marijuana use, and posted on his Facebook page a picture of

himself holding what appeared to be a firearm.                           The district

court revoked Morris’ supervised release and sentenced him to

the statutory maximum of twenty-four months’ imprisonment.                            On

appeal,      Morris’     sole     contention      is   that    the     district     court

abused its discretion by admitting hearsay evidence to prove

that the object in the Facebook picture was a firearm and not a

model, which resulted in a higher policy statement sentencing

range.     We affirm.

              We review a district court’s ruling to admit hearsay

evidence     during      a   supervised     release       revocation      hearing     for

abuse of discretion.              United States v. Medford, 661 F.3d 746,

751   (4th    Cir.     2011),     cert.    denied,     132    S.   Ct.   1729   (2012).

“Supervised release revocation hearings are informal proceedings

in which the rules of evidence, including those pertaining to

hearsay,      need    not    be     strictly    applied.”          United   States     v.

Doswell,     670 F.3d 526,    530   (4th    Cir.      2012).      However,     due

                                            2
process    affords   a   releasee    a   limited     right     “to   confront      and

cross-examine adverse witnesses” at a revocation hearing “unless

the   hearing     officer   specifically        finds    good     cause      for   not

allowing confrontation.”         Morrissey v. Brewer, 408 U.S. 471, 489

(1972).     Prior to admitting hearsay evidence in a revocation

hearing,    “the     district    court       must    balance      the   releasee’s

interest in confronting an adverse witness against any proffered

good cause for denying such confrontation.”                  Doswell, 670 F.3d

at 530.     Further, the due process guarantee is embodied in the

procedural rule that a releasee is “entitled to . . . question

any   adverse     witness   unless       the   court     determines       that     the

interest of justice does not require the witness to appear.”

Fed. R. Crim. P. 32.1(b)(2)(C).                However, evidentiary rulings

are subject to harmless error review, such that any error is

harmless where we may say “with fair assurance, after pondering

all that happened without stripping the erroneous action from

the whole, that the judgment was not substantially swayed by the

error.”     United States v. Johnson, 617 F.3d 286, 292 (4th Cir.

2010) (internal quotation marks omitted).

            Regardless      of   whether       the      hearsay      evidence      was

properly admitted, we hold that any alleged error was harmless.

Morris     does    not   contend     that      the   district        court    lacked

sufficient grounds to revoke his supervised release, or that he

should not have served a term of imprisonment, or even that his

                                         3
sentence     was    unreasonable.      Rather,    Morris      argues   that    the

district court improperly assessed a Grade A rather than a Grade

C violation against him because it relied on hearsay evidence to

show that Morris was in possession of a firearm.                        See U.S.

Sentencing Guidelines Manual (“USSG”) § 7B1.1(a) (2011).                       The

district court, however, explicitly stated that it would impose

the   same   sentence     against   Morris    even     if   the   firearm    was   a

model, based on what it perceived to be Morris’ comprehensive

disregard for the supervised release process.                     We accordingly

conclude that any evidentiary error was harmless.

             Accordingly, we affirm the district court’s judgment.

We    dispense     with   oral   argument    because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                       4